
	
		II
		110th CONGRESS
		1st Session
		S. 2187
		IN THE SENATE OF THE UNITED STATES
		
			October 17, 2007
			Mrs. Clinton (for
			 herself and Mr. Casey) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Child Care and Development Block Grant Act
		  of 1990 to provide for child care workforce development initiatives, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Quality Child Care for America
			 Act.
		2.FindingsCongress finds the following:
			(1)Young children's
			 environment plays an enormous role in brain development. Research states that
			 most of the brain's neural connections, or synapses, are produced in the first
			 3 years of life. Experiences that promote healthy social and emotional
			 development during these years are critically important in affecting behavior
			 and learning into adulthood.
			(2)More than 12,000,000 children age 5 and
			 younger, and not yet in kindergarten, are in child care every week. Of those,
			 approximately 6,000,000 children under age 3 spend some or all of their day
			 being cared for by someone other than parents.
			(3)About 3 out of 5
			 mothers (61 percent of mothers) with children under age 3 are in the
			 workforce.
			(4)High quality,
			 developmentally appropriate child care increases children's chances of
			 succeeding in school. A 4-State study that compared children in high-quality
			 child care with children in low-quality care found that by second grade,
			 children who had received high-quality care demonstrated greater mathematical
			 ability, greater thinking and attention skills, and fewer behavioral problems
			 than the children who had received low-quality care. At-risk children were
			 particularly affected by the quality of the care they received.
			(5)While many child
			 care providers (both in centers and in homes) are providing high quality care,
			 too many are not receiving the support they need to improve the quality of
			 care.
			(6)Better
			 compensation is associated with improvements in child care quality,
			 developmental outcomes, and school readiness. However, the Department of Labor
			 reports that child care workers' average yearly wage in 2006 was $18,820 ($9.05
			 per hour), well below the $20,614 poverty threshold for a family of 4.
			(7)Low wages are
			 inextricably linked to the reimbursement rates child care providers receive for
			 children who qualify for subsidies under the Child Care and Development Block
			 Grant Act of 1990. In 2006, only 9 States reimbursed the providers at the
			 federally recommended level, compared with 22 States in 2001 and 13 States in
			 2005. Inadequate reimbursement rates make it much harder for child care centers
			 to pay above-poverty wages, and for family child care providers to receive
			 payments sufficient for them to escape poverty.
			(8)Child care
			 providers are much more likely than the workforce as a whole to lack health
			 insurance. Twenty-seven percent of child care providers had no health insurance
			 coverage in 2005. This compares with an uninsurance rate of 16 percent for all
			 female workers. And, child care providers who have health insurance often
			 cannot afford the increased out-of-pocket costs for premiums and co-payments
			 for such insurance.
			(9)High turnover is
			 extremely problematic in the child care field, where children's social,
			 emotional, and intellectual development depend on a positive, nurturing
			 attachment to primary caregivers. Thirty-five percent of individuals employed
			 as child care providers in 2005 were no longer employed as child care providers
			 1 year later.
			(10)Additional
			 investments in the child care workforce are necessary to attract and retain
			 qualified child care providers. In the small but highly successful Child Care
			 WAGES project, which provides education-based salary supplements to low-paid
			 preschool teachers, preschool directors, and family child care providers in 4
			 States, turnover rates range from 12 percent to 17 percent, far lower than the
			 national average.
			(11)Research shows
			 that quality child care is contingent upon the special training child care
			 providers receive in the area of child development. Both increased formal
			 education levels and recent, specialized training in child development have
			 been found consistently to be associated with high-quality interactions with
			 children and children's development.
			(12)Lack of
			 affordable, reliable, high-quality child care not only adversely affects
			 children but is also an important factor in determining whether workers with
			 family responsibilities have the capacity to maintain employment. Especially
			 for low-income working mothers, access to child care is often a critical
			 component in that determination.
			3.Authorization of
			 appropriationsSection 658B of
			 the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858) is
			 amended—
			(1)by striking There and
			 inserting the following (a)
			 In
			 general.—There;
			(2)by inserting (other than section
			 658H) after this subchapter; and
			(3)by adding at the
			 end the following:
				
					(b)Workforce
				development initiativesThere are authorized to be appropriated
				to carry out section 658H $200,000,000 for fiscal year 2008 and each subsequent
				fiscal
				year.
					.
			4.Child care
			 workforce development initiativesThe Child Care and Development Block Grant
			 Act of 1990 is amended by inserting after section 658G (42 U.S.C. 9858e) the
			 following:
			
				658H.Child care
				workforce development initiatives
					(a)ReservationAn
				eligible entity that receives funds to carry out this subchapter for a fiscal
				year shall reserve and use the development portion of such funds for that
				fiscal year for activities described in this section.
					(b)Use of
				funds
						(1)In
				generalThe eligible entity shall use amounts made available from
				the development portion to carry out 1 or more workforce development
				initiatives.
						(2)InitiativesIn
				carrying out such an initiative, the eligible entity may use the amounts for
				activities to assist eligible child care providers by improving the
				compensation or benefits of the providers or enabling the providers to receive
				additional education or training, including—
							(A)providing for
				increased compensation, including health insurance coverage and retirement
				benefits, for the providers;
							(B)providing paid
				sick leave, paid vacation leave, or paid release time for education or training
				relating to early childhood education, and paying for substitute providers
				during the leave or release time described in this subparagraph;
							(C)providing tuition
				assistance or other support for that education or training and providing
				increased compensation incentives for completing that education or training and
				obtaining a related credential;
							(D)providing
				technical and financial assistance to enable eligible child care providers to
				meet State regulatory requirements applicable to child care services provided
				in the State (or, in the case of an Indian tribe, minimum child care standards
				described in section 658E(c)(2)(E)) and to enable family child care providers
				to develop business plans for the provision of child care; and
							(E)developing and
				carrying out mentoring programs and career plans for child care
				providers.
							(3)ProvidersIn
				carrying out the initiative, the eligible entity shall make available not less
				than 30 percent of the amounts described in paragraph (1) for eligible child
				care providers that are not center-based child care providers.
						(c)Maintenance of
				effortThe eligible entity, in utilizing the funds reserved under
				subsection (a) for a fiscal year, shall maintain the expenditures of the entity
				for activities described in subsection (b) at a level not less than the level
				of such expenditures maintained by the entity for the preceding fiscal
				year.
					(d)LimitationNothing
				in this section shall be construed to permit a State to decrease the number of
				children served under this subchapter for a fiscal year as compared to the
				number of children served under this subchapter for the previous fiscal
				year.
					(e)DefinitionsIn
				this section:
						(1)Covered
				paymentThe term covered payment means the amount
				paid to a territory or Indian tribe, as the case may be, under section
				658O(a).
						(2)Development
				portionThe term development portion—
							(A)used with respect
				to a State, and a fiscal year, means the amount that bears the same
				relationship to the State allotment for that fiscal year as the amount
				appropriated under section 658B(b) for that fiscal year bears to the total
				amount appropriated under section 658B for that fiscal year; and
							(B)used with respect
				to a territory or Indian tribe, and a fiscal year, means the amount that bears
				the same relationship to the covered payment to the territory or Indian tribe
				for that fiscal year as the amount appropriated under section 658B(b) for that
				fiscal year bears to the total amount appropriated under section 658B for that
				fiscal year.
							(3)Eligible
				entityThe term eligible entity means a State,
				territory, or Indian tribe.
						(4)StateThe
				term State does not include a territory.
						(5)State
				allotmentThe term State allotment means the amount
				allotted to a State under section 658O(b).
						(6)TerritoryThe
				term territory means a jurisdiction described in section
				658O(a)(1).
						.
		5.State
			 planSection 658E(c) of the
			 Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858c(c)) is
			 amended by adding at the end the following:
			
				(6)Development
				initiativeThe State plan shall state the activities that the
				State will provide through the workforce development initiative carried out
				under section
				658H.
				.
		6.ReportSection 658K(a)(2) of the Child Care and
			 Development Block Grant Act of 1990 (42 U.S.C. 9858i(a)(2)) is amended—
			(1)in subparagraph
			 (D), by striking and at the end and inserting a
			 semicolon;
			(2)in subparagraph
			 (E), by inserting and at the end; and
			(3)by inserting
			 after subparagraph (E) the following:
				
					(F)the activities
				funded through a workforce development initiative carried out under section
				658H and an assessment of the impact of the activities on the work force in the
				State;
					.
				
			
